Opinion by
Hurt, J.
§ 845. New trial; motion for, in justice's court, need not be sworn to, when, etc. A motion for a new trial in justice’s court, upon the ground that the judgment is contrary to the law and the evidence, is not required under the law to be sworn to. [R. S. 1623.]
§ 846. Appeal bond from justice's to county court; misdescription of judgment; conditioned in the alternative. The appeal bond, in describing the judgment, omitted to mention the sum of |2 adjudged as damages, but in all other respects fully and correctly described the judgment appealed from. It was conditioned that the appellant “shall prosecute his appeal to effect, or ■(instead of “and”) shall pay off and satisfy the judgment or (instead of “and”) decree that may be rendered,” etc. Held, 1. The judgment of the justice’s court is described with a degree of particularity which leaves no doubt of its identity. The omission in the bond of the §2 damages is not a misdescription. 2. The ■conditions of the bond are not in the precise language of the statute [R. S. 1639], but they are substantially sufficient. [Robinson v. Brinson, 20 Tex. 438.] The appeal was erroneously dismissed.
Reversed and remanded.